internal_revenue_service department of the treasury u i l number release date p o box ben franklin station washington dc person to contact telephone number refer reply to date date cc dom p si plr-121410-98 legend partnership agency project city state district addresse sec_1 plr-121410-98 addresse sec_2 a b c d e f g h i j k l dear this letter responds to one of partnership’s authorized representative’s letter dated date that was submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1 b of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership is a calendar_year taxpayer that uses the accrual_method of accounting the district_office of the internal_revenue_service that has or will have examination jurisdiction over partnership is district plr-121410-98 partnership is a state limited_partnership that was formed to construct develop and operate the project a multi-family low-income_housing project in city pursuant to sec_42 in connection with the development of the project partnership made application_for a reservation of low-income_housing tax_credits with agency and received a reservation of low-income_housing tax_credits from agency on a the project consists of b buildings containing a total of c units the utilization of a reservation affidavit utilization affidavit prepared by partnership and dated d and provided to agency indicated that there were b buildings at the addresses set forth in the utilization affidavit e of which addresses were different from those listed in the application_for low-income_housing tax_credits the addresses set forth in the utilization affidavit are the correct addresses for the project as a general matter agency relies upon and utilizes the information contained in the utilization affidavit in order to complete the tax_credit allocation document on f agency issued an allocation of low-income_housing tax_credits for the project in the amount of dollar_figureg annually the project-based allocation issued b bins for b property addresses set forth in an attachment to the allocation however e of the b property addresses listed in the exhibit to the allocation namely addresse sec_1 are not part of the project but were mistakenly listed by agency in lieu of the correct addresses addresse sec_2 the project contains the same number of units c the same number of low- income units c the same mix of one two and three bedroom units as called for under the original plan and each unit consists of substantially the same square footage as provided in the original plan the project is expected to be completed by i agency issued the allocation to the project based upon the project’s building plan of b buildings located in that area of state that e of the property addresses set forth in the allocation were incorrect on or about k partnership requested that a private_letter_ruling would be required partnership submitted a draft request to agency and its outside counsel for review in early l shortly thereafter outside counsel for agency returned the draft to the counsel for partnership for revision and submission investor's counsel upon reviewing the tax_credit documents discovered in mid- j in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the addresses of the buildings in the project were not material to the allocation for the project and the fact that the project does not contain the e buildings erroneously set forth in the allocation but instead contains buildings with e other addresses would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency's h allocation round or c any other aspect of the allocation for the project plr-121410-98 ruling requested agency and partnership request a ruling that agency can amend the h allocation to include a bin for each of the e buildings in the project located at addresse sec_2 under sec_42 of the code and b of the regulations as required by sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1 b however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when it issued e bins for e addresses not a part of the project in the h allocation thereby failing to issue a bin for each of the buildings located at addresses this error did not result from a misinterpretation of the applicable rules and regulations under sec_42 however the error did result in a document ie h allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to make a project-based allocation to the project and not to a specific building in the project further the change does not affect the housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency's h allocation round nor any other aspect of the allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the h allocation is the credit allocating document under b iii a the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the e buildings located at addresse sec_2 based solely on the representations and the relevant law and regulations set forth above we rule as follows agency committed an administrative error when it mistakenly issued bins for e buildings not located in the project instead of issuing bins for the project’s e buildings located at addresse sec_2 plr-121410-98 because of this administrative error the h allocation inaccurately reflects the intent of agency and partnership at the time the h allocation was executed agency and partnership requested approval to correct the administrative error within a reasonable period of time after agency became aware of the administrative error and agency will issue e bins to the e buildings in the project located at addresse sec_2 to accurately reflect the b buildings in the project to correct this administrative error agency must do the following amend the h allocation to include bins for the e buildings located at addresse sec_2 in the project the new bins do not have to be in sequential order with the existing b bins and the existing b bins shall continue in effect except for the e bins issued for the buildings located at addresse sec_1 on the amended h allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended h allocation to an amended form_8610 annual low-income_housing_credit agencies report for h and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis plr-121410-98 in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to partnership partnership’s second authorized representative agency and agency’s first authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman susan reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
